Citation Nr: 0407848	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to benefits under the Restored Entitlement 
Program for Survivors (REPS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, establishes that the veteran first entered 
service in December 1968 and that his final period of active 
service was from March 1976 to November 1985, with seven 
years, two months, and 25 days of prior active service, 
including service in Vietnam.  The veteran died in January 
1990.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied entitlement to REPS 
benefits.  The appellant entered notice of disagreement with 
this decision in June 2001 and the RO issued a statement of 
the case (SOC) in March 2002.  Thereafter, the appellant 
entered a substantive appeal on a VA Form 9, which was 
received in March 2002.  The Board remanded this case to the 
RO in May 2003 for further compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The claim now returns to the Board for appellate 
review.


FINDINGS OF FACT

1.  The appellant has been notified of the laws and 
regulations applicable to her claim and of the evidence 
necessary to substantiate her claim, all identified evidence 
has been obtained, and all evidence associated with the 
record has been considered.

2.  The veteran did not die on active duty prior to August 
13, 1981.

3.  Rectal adenocarcinoma may not be presumed connected to 
the veteran's service in Vietnam.

4.  The medical evidence and opinion establishes that the 
onset of the service-connected disability which caused the 
veteran's death was after August 13, 1981.

5. The claim does not present a question of medical 
complexity or controversy to warrant referral for an 
independent medical expert (IME) opinion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits under the 
provisions of section 156 of Pub. L. No. 97-377, the Restored 
Entitlement Program for Survivors, are not met.  38 U.S.C.A. 
§§ 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.309, 3.812 (2003).

2. The criteria for referral of the case for an IME opinion 
have not been met. 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the veteran's lifetime, service connection was 
established for carcinoma of the rectum, effective from 
November 1985.  The veteran died in January 1990 of 
adenocarcinoma of the rectum with metastasis.  Service 
connection for the cause of the veteran's death was 
established by a rating action issued in February 1990.  In 
February 2001, the appellant filed the claim which underlies 
this appeal.  

The appellant contends that she is entitled to benefits under 
section 156, Pub. L. No. 97-377, the Restored Entitlement 
Program for Survivors, known as the REPS program.  Under that 
provision, REPS benefits are available for surviving spouses 
of veterans who died as a result of a service-connected 
disability which was incurred or aggravated prior to August 
13, 1981.  38 C.F.R. § 3.812.  REPS benefits are a special 
allowance which is a replacement for certain Social Security 
benefits which were either reduced or terminated by 
provisions of the Omnibus Budget Reconciliation Act of 1981.  

The appellant contends, in essence, that the carcinoma of the 
colon which caused the veteran's death had its onset prior to 
August 13, 1981.  She specifically contends that certain 
symptoms the veteran complained of in the years before 1981 
were "misdiagnosed as hemorrhoids" in 1980 and 1981 and that 
the proper diagnosis should have been colon cancer.  
Alternatively, the appellant contends, in essence, that the 
veteran incurred colon cancer as a result of his service in 
Vietnam.
Duty to assist 

Shortly before the appellant submitted her claim for REPS 
benefits in February 2001, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law in November 2000.  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran or claimant of evidence and 
information necessary to substantiate his or her claim and 
inform him or her whether he or she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Second, VA also has a duty to assist the veteran or claimant 
in obtaining the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The VCAA 
also provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  

In this case, a rating decision prepared in May 2001 
explained that the appellant was not eligible for REPS 
benefits because the veteran did not incur the carcinoma 
which caused his death prior to August 13, 1981.  The June 
2001 cover letter to the May 2001 rating decision included a 
specific paragraph which set forth the two alternative 
threshold requirements for eligibility for REPS benefits.  A 
separate paragraph, entitled, "Why We Denied Your Claim," 
explained that the veteran did not die before August 13, 1981 
and the medical evidence stated that the estimated onset of 
the cancer which led to the veteran's death was in 1983.  In 
March 2002, the RO issued a SOC which again set forth the 
eligibility requirements for REPS benefits and discussed the 
evidence establishing that the criteria which would establish 
the claimant's eligibility for REPS benefits were not met.

In January 2003, the Board sent the appellant a letter which 
specifically notified the appellant of the enactment of the 
VCAA and which notified the appellant specifically of the 
evidence required to substantiate her claim, advising her 
that a medical opinion, such as from the veteran's treating 
oncologist, that the onset of the rectal cancer that caused 
the veteran's death was prior to August 13, 1981, would be 
probative of her claim.  The letter advised the appellant of 
the evidence that she was responsible to identify or submit 
and advised her as to how VA would assist her and what 
evidence VA would obtain.  

The appellant responded to the Board's January 2003 letter by 
requesting a copy of the evidence in the claims file.  In May 
2003, the Board provided the appellant with a complete copy 
of the veteran's claim file.

In May 2003, following the issuance of Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in which the Court 
determined that the Board could not advise a claimant of the 
provisions of the VCAA, the Board remanded the claim to the 
RO.  The RO, by a supplemental statement of the case (SSOC) 
issued in June 2003, notified the appellant of the enactment 
of the VCAA, and notified her of the provisions of that act.  
The SSOC included the complete text of the regulation at 
38 C.F.R. § 3.159, which sets out VA's duty to notify a 
claimant, VA's duty to assist a claimant, VA's duty to obtain 
records, and sets out a claimant's duty to identify records 
to be obtained, among other provisions of the VCAA.  

The Board notes that the VCAA requires VA to provide a 
medical examination or assist a claimant to obtain medical 
opinion where such evidence is necessary to make a decision 
on the claim.  In this instance, however, no further evidence 
or opinion was required, since there were two medical 
opinions of record as to the date of onset of the carcinoma, 
which caused the veteran's death.  

The communications of record, including VCAA notification 
letters, information about the criteria for eligibility for 
REPS benefits in the rating decision, in the cover letter to 
the rating decision, and in the SOC, demonstrate that VA has 
complied with VCAA requirements to notify and assist the 
claimant.  Although a year has not yet elapsed since the 
appellant was notified by the RO, in June 2003, of the 
provisions of the VCAA, the VCAA does not bar the Board from 
completing appellate review of this claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 
§ ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  

In the present case, regarding the issue on appeal, a 
substantially complete application was received in 
February 2001.  Thereafter, in a rating decision dated 
in May 2001 that issue was denied.  Only after that 
rating action was promulgated did the AOJ, in the June 
2003 SSOC, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that 
pertains to the claim.

Because the VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not 
comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of 
this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would 
largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome 
an adverse decision, as well as substantially impair the 
orderly sequence of claims development and adjudication.  
Pelegrini, No. 01-944, slip op. at 13.  On the other 
hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a 
pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board 
finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose 
of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a 
notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by 
the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding 
in Pelegrini would require the entire rating process to 
be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have 
taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth 
in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all 
questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary, and such final 
decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104.  There 
simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  
See Pelegrini, No. 01-944, slip op. at 13.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes 
final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in 
June 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has 
been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant 

The Court's decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) also held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the June 2003 SSOC that was 
provided to the appellant does not specifically contain 
the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to her or his claim.  
The SSOC specifically indicated that she had been 
informed of the evidence necessary to substantiate her 
claim and provided an opportunity to submit such.  Also, 
in a January 2003 letter to the appellant from the 
Board, she was specifically asked to send "any relevant 
evidence you have in your possession".  Thus, she has 
been asked to provide everything she had pertaining to 
her claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the claimant 
in this case.  

Factual background

The veteran's service medical records reflect that no 
abnormalities of the abdomen, viscera, rectum, or 
genitourinary system were found or reported at the time of 
the veteran's induction examination conducted in November 
1968.  The veteran's abdomen and viscera, genitourinary 
system, anus, and rectum remained normal at the time of 
periodic examinations conducted in November 1972 and in 
December 1977.  Service clinical records dated in 1979 
reflect that the veteran was treated for complaints of ear 
discomfort and lumbar back pain, as well as an injury to his 
fingers, but the clinical notes are devoid of abdominal, 
intestinal, or rectal complaints.  A periodic examination 
conducted in August 1980 was also negative for such 
complaints.  

In September 1981 the veteran was treated for an ear disorder 
and for an eye disorder.  In 1982, the veteran was treated 
for an eye disorder, neck pain, an upper respiratory tract 
infection, bilateral otitis media, foot problems, including 
plantar warts, and for an allergic reaction.  In 1983, an 
intradermal nevus was excised.  In January 1984, the veteran 
sought treatment for hemorrhoids.  Two lesions around the 
rectal orifice were noted.  The veteran complained of acute 
rectal pain in March 1984, and treatment for hemorrhoids 
continued in April.  The veteran returned in June 1984 with 
complaints of rectal pain.  A tender mass approximately 21/2 
centimeters in diameter was found in the rectal vault, and 
the veteran's prostate was slightly tender.  The veteran was 
referred for proctoscopy.  Rectal carcinoma was diagnosed.  
An abdominal-perineal resection was performed in September 
1984, and the veteran was discharged from the hospital in 
October 1984.

Medical Evaluation Board proceedings dated in July 1985 
reflect that the veteran was diagnosed as having moderately 
differentiated adenocarcinoma of the rectum in August 1984.  
The Medical Evaluation Board concluded that the rectal 
adenocarcinoma originated in approximately 1983.

Analysis

There are two alternative requirements for REPS benefits.  
One criterion is based on the date of a veteran's death, and 
the other criterion is based on the date of the veteran's 
incurrence of the service-connected disability which caused 
his death.  38 C.F.R. § 3.812.  The claimant is eligible for 
benefits only if one of the two requirements was met prior to 
August 13, 1981.

In this case, the veteran's death certificate, and numerous 
other documents of record, establish that the veteran did not 
die prior to August 13, 1981.  Therefore, the appellant can 
only establish entitlement to benefits if she can show that 
the veteran incurred the disorder which caused his death 
prior to August 13, 1981, or at least place the evidence as 
to that determination in equipoise.

The veteran's service medical records reflect that the 
disability which caused his death was first diagnosed in 
August 1984.  The veteran's death certificate reflects that 
the onset of the cancer which caused the veteran's death was 
approximately five years prior to the veteran's death.  There 
is no medical evidence or opinion of record which supports 
the claimant's contention that the veteran complained of 
rectal problems prior to 1983 or that any gastrointestinal, 
genitourinary, or rectal disorder of any type was manifested 
prior to 1983.  

The Board notes that, since the veteran served in Vietnam 
prior to August 13, 1981, the rectal carcinoma which caused 
the veteran's death could be presumed to have been incurred 
prior to August 1981 if that disorder could be presumed 
connected to exposure to a herbicide agent.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a) (2003).  Diseases 
which may be presumed service-connected include: an acneform 
disease consistent with chloracne; Type II diabetes mellitus 
(adult onset diabetes); Hodgkin's disease; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2003).  However, adenocarcinoma of the rectum is not among 
the diseases which may be presumed connected to exposure to a 
herbicide agent, and the incurrence of that disease prior to 
August 13, 1981, may not be presumed.

The claimant's own statements are the only evidence which 
supports her claim.  She has not identified or referenced any 
other available clinical evidence which might support her 
claim.  Her statement, in the absence of any supporting 
clinical evidence or opinion, does not place in equipoise the 
evidence as to whether either of the alternative requirements 
for eligibility for REPS benefits was met.  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Thus, the preponderance of the medical evidence and opinion 
of record is against the appellant's claim.  For this reason, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable outcome.  
The appellant's claim must be denied.

IME

The Board notes that in the September 2003 Informal Hearing 
Presentation, the veteran's representative requested an 
independent medical expert (IME) opinion.  The Board may 
obtain an advisory medical opinion from a medical expert who 
is not a VA employee when, in its opinion, a medical opinion 
is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2003).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994). However, the 
central question regarding date of onset has been addressed 
by the medical evidence already of record.  As noted above, 
an inservice Medical Evaluation Board concluded that the 
rectal adenocarcinoma originated in approximately 1983.  The 
veteran related the onset of symptoms to July or August 1982 
during a March 1986 VA examination.  Thus, there is simply no 
showing of the onset of carcinoma prior to August 13, 1981.  
The Board finds that this appeal does not present a question 
of medical complexity or controversy to warrant referral for 
an additional opinion.  Accordingly, the Board finds that an 
IME opinion is not necessary for an equitable disposition of 
this issue.


ORDER

The appeal for REPS benefits is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



